Citation Nr: 1200235	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to a disability rating in excess of 30 percent for a comminuted fracture and dislocation of the left talus and medial alveolus, with arthrofibrosis, avascular necrosis, osteophytes, and tenderness and superficial nerve palsy of the left ankle.  

4.  Entitlement to a disability rating in excess of 10 percent for status post fracture of the left scaphoid with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran had active service from August 1981 to January 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

This matter was previously before the Board in August 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

In March 2010, a Decision Review Officer (DRO) hearing was held at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current sensorineural hearing loss is related to his noise exposure in service.

2.  The Veteran does not have any remaining motion in his left ankle and is shown to have a varus deformity with adduction and suppination.  

3.  The Veteran's left wrist disability has been manifested by a compensable limitation of dorsiflexion; a compensable limitation of palmar flexion and ankylosis of the wrist have not been shown.  
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a 40 percent disability rating for the Veteran's left ankle disability have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2011). 

3.  The criteria for a disability rating in excess of 10 percent for left wrist disability have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-5215 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in October 2004 and September 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a June 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, and the report of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2010 DRO hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.

Factual Background

The Veteran's service treatment records reveal that his hearing was found to be normal on March 1980 enlistment examination and October 1981 anti-submarine warfare examination.  During this latter examination, the Veteran's aeronautical adaptability was found to be favorable and his self-balancing was found to be steady.  In August 1982, the Veteran experienced a motorcycle accident resulting in fracture of the waist of the scaphoid of the left wrist, chip fracture of the triquetum of the left wrist, anterolateral subluxation of the talus with a comminuted fracture through the neck of the talus and an obvious soft tissue defect laterally at about the level of the calcaneus.  As a result he underwent surgery for debridement of the left ankle on August 17, 1982, and subsequent open reduction and internal fixation of the left talus fracture and dislocation surgery on August 20, 1982.  Then on August 21, 1982, he also underwent anterior and lateral fasciotomies with resultant debridement of the peroneal musculature from the lateral compartment.  On August 27, 1982, he underwent irrigation and debridement of the fasciotomy with a partial primary closure of the wound.  The remainder of the wound was closed with a split-thickness skin graft, the donor site being the left anterior thigh.  On September 9, 1982, the Veteran underwent open reduction and internal fixation of the left scaphoid with K wire.  On September 16, 1982, after widening of the fracture was noted, the Veteran underwent repeat open reduction and internal fixation of the left scaphoid.  The Medical Board recommended in late September 1982 that the Veteran be sent to limited duty for six months.

A subsequent June 1983 Medical Board report indicates that the Veteran was noted to have made good progress from his substantial injuries but was not felt fit to return to full duty.  Thus, he was assigned to an additional six months of limited duty.  A November 1983 medical board report then indicates that the Veteran was still unable to perform even the routine duties required of his rate as he was unable to walk steps, climb ladders or run.  Thus, the Medical Board recommended that the Veteran be separated from service.  The final diagnosis was comminuted fracture/dislocation, left talus and medial malleolus, status post fracture, left scaphoid status post open reduction and internal fixation with non-union, status post compartment syndrome with loss of motor and neuro function to the lower extremity and arthrofibrosis, left ankle, severe.  The Veteran subsequently separated from service in January 1984.

In a March 1989 rating decision, service connection was granted for comminuted fracture and dislocations, left talus and medial malleolus, with arthrofibrosis of the left ankle; status post fracture, left scaphoid (wrist) with traumatic arthritis; peroneal nerve palsy, left; and donor site of the left anterior thigh.  Noncompensable ratings were assigned for each disability effective December 1988.  In a December 1992 decision, the RO granted a 10 percent rating for the left wrist disability effective August 1991.  Then, in a January 1995 decision, the Board granted a 30 percent rating for the Veteran's service-connected comminuted fracture and dislocation of the left talus and medial malleolus with arthrofibrosis, avascular necrosis, osteophytes, and tenderness and superficial peroneal nerve palsy of the left ankle.   The rating became effective as of March 1991.  

In his August 2004 claim, the Veteran indicated that he was requesting service connection for bilateral hearing loss due to flying and diving while on active duty in the Navy, along with increased ratings for his service-connected left ankle and wrist disabilities.   

On January 2005 VA examination, it was noted that the Veteran had been involved in a motorcycle accident in 1981.  In that accident, he fractured the left talus, as well as the left scaphoid.  The Veteran reported increased difficulty with mobility as well as pain tolerance in both the ankle and the wrist.  He was currently employed; however, his pain, as well as his lack of mobility limited his ability to obtain employment.  He was currently tied into the vocational rehabilitation process for job training.   

He reported that he had difficulty wearing any sort of shoes due to the deformity and positioning of the left ankle.  He reported no motion within the left ankle and it caused him significant difficulty with walking and ambulation.  He was a right hand dominant male; however the left wrist was significantly painful.  He was not able to pick-up or lift anything with the left hand as that level of grip strength in the left wrist that would cause him significant pain.  Both the wrist and the ankle did swell from time to time.  He denied any recent history of trauma.  He was currently medicating with over the counter anti-inflammatory medications on an as needed basis.  

Physical examination showed that the Veteran walked with a very slight antalgic gait to the left lower extremity.  The examiner observed no motion within the gait cycle.  Examination of the left wrist demonstrated a range of motion with a goniometry of 5 degrees of extension, 30 degrees of flexion and 10 degrees of radial and ulnar deviation.  Supination and pronation of the left wrist was within normal limits.  There was crepitus in the left wrist with passive and active flexion and extension.  There was significant anatomic snuffbox tenderness as well as tenderness over the triangular fibrocartilage complex dorsally.  The rest of the hand was neurovascularly intact.  There were 2+ radial pulses and the elbow and shoulder were unaffected.  

The left lower extremity showed a range of motion of 5 degrees total arc of motion with both dorsiflexion and plantar flexion.  The Veteran had 0 range of motion of the subtalar joint.  He had very minimal supination and pronation of the forefoot.  He had hypermobility of the fifth ray.  He had 5 degrees dorsiflexion and plantar flexion of the first ray.  There was no sensation over the dorsum of the foot.  There was retained pain and proprioception to the toes.  The plantar surface of the left foot had a subjective decrease.  There was also scar formation along the lateral aspect of the left calf.  There was a previous skin graft area distally, as well as multiple scars over the area of the open reduction and internal fixation of the talus.  The Veteran had a very small calf musculature including the interior and internal compartments, as well as the posterior compartment of the left wrist.  Toe range of motion demonstrated 10 degrees total arc of motion of the large through small toes.  

A January 2005 X-ray of the left wrist showed previous scaphoid fracture with demonstrated severe degeneration and collapse.  There was complete loss of wrist cartilage height and the hand had assumed a radially deviated static position.  A January 2005 X-ray of the left ankle showed severe destruction of the left ankle joint as well as the subtalar joint secondary to previous talus fracture.  There was complete destruction of the subtalar joint as well as the ankle joint.  There was a fractured osteophyte off the anterior margin of the distal tibia.  There were posttraumatic changes within the distal tibula, as well as the fibula.  There was mild to moderate arthritis extending into the talonavicular joint, as well as the calcaneal cuboid joint.

The examiner diagnosed the Veteran with posttraumatic arthritis of the left scaphoid fracture, posttraumatic arthritis of the left talus fracture, status post compartment syndrome with residual neurologic defect of the superficial perineal nerve of the left calf and calf muscular atrophy.  It was the examiner's medical opinion that the left wrist and left ankle destructive arthritis demonstrated a true increase in severity for the Veteran.  The examiner did not anticipate the Veteran to be able to obtain any significant employment outside a desk job due to the level of destruction and posttraumatic arthritis within the left wrist and left ankle.  Additionally, any sort of desk job requiring typing and/or computer skills would be very difficult given the left wrist degenerative arthritis.  It was also the examiner's opinion that the ankle as well as the wrist was noticeably limited by pain although the Veteran did not have any noticeable or significant range of motion of either the wrist or ankle and the pain did not appear to limit what little motion he had.  The pain, as well as the loss of activities of daily living due to the wrist and the ankle was the major functional impact on the Veteran.  

A December 2006 VA low back examination included findings of normal strength in the left wrist and ankle.  

On February 2007 VA ear, nose, and throat (ENT) examination, the Veteran reported symptoms of hearing loss, tinnitus and Meniere's disease.  He indicated that he experienced symptoms of hearing loss, tinnitus and dizziness while he was in the service but he did not tell anyone.  The symptoms began to worsen about two months after discharge but he did not remember when he first sought medical care for them.  

He indicated that he was evaluated by the examiner and also an ENT at the Tampa VAMC and that the workup revealed Meniere's disease.  These records were not available to the examiner.  Audiometric testing showed mild sensorineural hearing loss on the right and moderately severe mixed hearing loss on the left.  The Veteran had poor speech recognition scores on the left.  

The examiner had reviewed the audiograms presented from his service duty.  These were within normal limits.  The examiner's diagnostic impressions were Meniere's disease, left, mixed hearing loss, left with poor discrimination scores.  

On December 2006 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
35
LEFT
80
75
70
70
65

The average puretone thresholds were 23.75 decibels, right ear, and 70 decibels, left ear.  Speech audiometry revealed that speech recognition was 96 percent in the right ear and 4 percent in the left ear.  The diagnoses were mild right sensorineural hearing loss and moderately severe left mixed hearing loss.  The Veteran reported that he believed the Meniere's syndrome started after barotraumas in the air pressure chamber during service.  After reviewing the service treatment records, the examiner commented that sensorineural portion of the hearing loss and the tinnitus was at least as likely not caused or a result of noise trauma in the Navy.  The examiner commented that the Veteran experienced extensive noise exposure in the Navy.  His induction audiogram indicated normal hearing bilaterally.  However, the examiner did not find a separation audiogram.  

During the March 2010 DRO hearing, the Veteran testified that since 1991 or 1992 his right ankle had gotten progressively worse.  He had experienced decreased range of motion, along with extreme pain with prolonged standing.  He had three young children and the ankle made it difficult for him to interact with them, including playing basketball or football, because he could not stay standing for a long amount of time.  He felt that he could stand for forty to forty five minutes before the ankle became painful.  He noted that on Christmas he couldn't go shopping in the mall because he wasn't able to walk for a prolonged period of time.  He would have had to sit down and rest and his ankle would have really hurt a lot.

The Veteran indicated that he wore an ankle brace.  He also wore a wrist brace.  He noted that his ankle was unstable in that it would roll out.  As a result he had difficulty buying and wearing shoes because they would wear out prematurely on that side.  He indicated that the ankle was always swollen and his representative noted that the he had quite a bit of muscle atrophy of the left calf.  

Regarding the wrist, the Veteran reported that his range of motion had decreased a lot.  Also, when he was seen by the compensation and pension physician, he had some sheath around his wrist that did not allow him to move his wrist in a regular motion.  He indicated that he could not grab something without getting a shooting pain as if his wrist was on fire, which would result in him dropping the object.  He indicated that the pain in his wrist was unbearable at times.  The Veteran had been issued a wrist brace, which he wore when sleeping.  

Regarding his hearing loss, the Veteran indicated that he served as a search and rescue crewman aboard helicopters.  He was always getting in and out of helicopters and a couple of times he had some bouts of vertigo.  He indicated that he was currently deaf in one ear and that his balance was thrown off.  The Veteran also reported constant tinnitus.  

On January 2011 VA orthopedic examination, the Veteran reported that he had severe constant left ankle pain of at least 8-9/10.  He also had decreased motion in the foot as well as palsy of the great toe.  Additionally, the Veteran reported constant pain in his wrist, which was worse with his work, as it required repetitive typing.  He indicated that he wore braces on both the ankle and wrist, took non-steroidal anti-inflammatory drugs for pain and limited his activities.  The Veteran reported that he was ambidextrous.  

He indicated that his right wrist symptoms included pain, stiffness and weakness.  He also reported constant effusions, swelling and tenderness.  He reported that he was able to stand up to one hour and was able to walk 1/4 mile.  He used braces and also a cane and indicated that these assistive devices were used intermittently or occasionally.  

Physical examination showed that the Veteran's gait was antalgic.  There was also other evidence of abnormal weight bearing in the form of callus formation in the heel and the lateral aspect of the foot.  There was an abnormal shoe wear pattern with increased wear on the outside edge of the heel.  Examination of the left wrist showed bony joint enlargement, effusion, tenderness in the anatomical snuff box and ulnar wrist.  There was pain at rest, weakness and abnormal motion.  

Examination of the left ankle showed bony joint enlargement, deformity, edema, effusion, malalignment, tenderness, pain at rest and abnormal motion.  There was no ankle instability or tendon abnormality.  There was a varus deformity with adduction and supination with deformity of the foot.  

Active range of motion of the wrist was 15 degrees dorsiflexion, 20 degrees left palmar flexion, 15 degrees radial deviation, 10 degrees left ulnar deviation.  There was objective motion of pain with active motion.  There were no additional limitations after three repetitions of range of motion.  

Active range of motion of the left ankle was 0 degrees dorsiflexion, and 0 degrees plantar flexion.  There was no joint ankylosis.  The examiner noted that the Veteran had no active or passive range of motion of the left ankle.  

It was noted that June 2010 X-rays of the left wrist produced a diagnostic impression of extensive deformity of the carpal bones compatible with long-standing intercarpal instability (SLAC wrist).  It was unclear whether the severe changes were related to known inflammatory arthritis versus old/significant carpal trauma but the findings did not appear to be acute.  There was also moderate wrist effusion.   June 2010 X-rays of the left foot produced a diagnostic impression of findings suggestive of significant prior trauma episode involving the ankle joint and the talus.  There was currently severe degenerative arthropathy involving the ankle joint with moderate degenerative arthropathy involving the subtalar joints.  There were no acute findings.  

It was noted that the Veteran was employed as a security analyst.  He had worked at the job for less than one year and had lost one week of time from the job during that time period.  The examiner diagnosed the Veteran with left wrist (SLAC) deformity status post scaphoid nonunion, left knee degenerative joint disease, left ankle traumatic arthritis and deformity.  The problems associated with these diagnoses were disabilities of the left ankle, wrist and knee.  The examiner commented that the combined disabilities had significant effects on the Veteran's usual occupation, including decreased mobility, problems with lifting and carrying and pain.  

The examiner found that the combined impairment from the disabilities prevented sports, had a severe effect on exercise, had a moderate effect on chores, shopping, traveling and driving, had a mild effect on dressing and had no effect on feeding, bathing, toileting and grooming.  The examiner found that the left wrist disability was severe in degree.  

On February 2011 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
80
70
LEFT
90
85
80
80
70

The average puretone thresholds were 78.75 decibels, left ear, and 33.75 decibels, right ear.  Speech audiometry revealed that speech recognition was 12 percent in the left ear and 96 percent in the right ear. 

Type A tympanograms were obtained bilaterally indicating normal middle ear function for both ears.  The diagnoses were moderately severe to profound mixed hearing loss in the left ear and normal hearing sloping to mild to moderate sensorineural hearing loss in the right ear.   The examiner noted that the Veteran had trouble hearing in crowds and in social situations.  He also had difficulty localizing sounds.  

The examiner found that she could not resolve the question of whether the Veteran's current hearing loss was the result of noise exposure in service without resort to speculation.  She noted that there was no discharge audiogram located in the claims file and that although the Veteran was exposed to significant noise while in the service, outside factors could not be ruled out as causing his hearing loss.  The Veteran reportedly had Meniere's disease, which caused progressive hearing loss.  Thus, without a separation audiogram, associating the Veteran's hearing loss to military noise exposure would be speculation.  

A June 2011 VA ambulatory care progress note indicates that the Veteran was complaining of left hand numbness.  He indicated that three fingers would get numb from wearing his wrist brace.  Physical examination was unremarkable.  

Law and Regulations

Service connection may be established for a disability resulting from disease or 

injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's ankle and wrist disabilities has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.   38 C.F.R. § 3.102.

Analysis

Service connection for bilateral hearing loss

In the instant case, the record clearly shows that the Veteran has current sensorineural hearing loss in his right ear by VA standards and that his mixed left ear hearing loss (also disabling by VA standards) includes a significant sensorineural component.  Also, the Veteran is reasonably shown to have experienced significant noise exposure in service.  Additionally, the evidence is at least in equipoise as to whether the current sensorineural hearing loss results from this noise exposure.  In this regard, the December 2006 VA examiner specifically found that the current hearing loss is at least as likely as not caused or a result of noise exposure in service and the February 2011 VA examiner found that this question could not be resolved without resort to speculation.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that a nexus between noise exposure in service and current sensorineural hearing loss disability has been established.  38 C.F.R. § 3.102.  Accordingly, as all elements of service connection have been reasonably shown, the preponderance of the evidence is in the Veteran's favor and service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.303.  Gilbert, 1 Vet. App. 49, 55 (1990).

Left ankle disability

The Veteran's left ankle disability may be evaluated under Diagnostic Code 5271 pertaining to limited motion of the ankle.  However, this rating code only allows for a maximum rating of 20 percent for marked limitation of motion of the ankle and the Veteran's ankle disability is already rated at 30 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5271.  If ankylosis is present, a rating may be assigned under Diagnostic Code 5270 for ankylosis.  Under this diagnostic code, ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating. Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating.  A maximum 40 percent evaluation is assigned under this diagnostic code with ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a , Diagnostic Code 5270. 

In the instant case, the January 2011 VA examiner specifically found that the Veteran had no remaining range of motion of the left ankle and that he had a varus deformity with adduction and supination.  Thus, the Board finds that the ankle is effectively ankylosed with an adduction deformity.  Accordingly, a 40 percent rating is warranted for the ankle disability under Diagnostic Code 5270.  See Colayong v. West, 12 Vet. App. 524, 528 (1999) (indicating that for VA compensation purposes ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure"). 

The Board notes that 40 percent is the maximum schedular rating available for ankle disability under Diagnostic Code 5270.  Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  The Board finds that the Veteran's functional loss resulting from his non-existent left ankle motion with varus deformity and pain is appropriately compensated by the current 40 percent rating, as that rating level specifically contemplates the absence of motion with such deformity.  

The Board also notes that the Veteran's service-connected ankle disability has been found to include superficial nerve palsy of the left ankle, a finding which suggests the possible assignment of a separate rating for neurological impairment.  However, the Board finds that the manifestations of the Veteran's left ankle disability, including total loss of motion with varus deformity and accompanying pain are appropriately compensated as ankylosis, and to assign a separate rating for sensory or motor impairment of the ankle (i.e. superficial peroneal nerve) would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  

Left wrist disability

The Veteran's left wrist disability has been rated under Diagnostic Code 5215 for limitation of the wrist.  Under this diagnostic code provision, a 10 percent rating is available for dorsiflexion to less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a.  In the instant case, the Veteran's left wrist dorsiflexion (i.e. extension) was shown to be less than 15 degrees (i.e. 5 degrees) in January 2005, thus justifying the assignment of the existing 10 percent rating.  However, palmar flexion has been to at least 20 degrees, a level which is non-compensable,  Also, the Veteran's left wrist has not been shown to be ankylosed, with the January 2011 VA examiner specifically finding that the left wrist was not ankylosed.  Thus, a rating in excess of 10 percent for ankylosis of the left wrist is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the January 2011 VA examiner specifically found that the Veteran exhibited no additional limitations after three repetitions of range of motion of the wrist.  The Board notes that the examiner did find that the Veteran's left wrist disability was "severe" in degree.  However, given the lack of any objective findings of ankylosis or additional functional loss, the Board does not find a basis in the record for assigning a rating in excess of 10 percent.  The Board also notes that although the Veteran clearly experiences pain and discomfort in the wrist, he has apparently been able to adequately function in his most recent full-time security analyst job.   Accordingly, based on the schedular criteria, a rating in excess of 10 percent for the left wrist disability is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase for left ankle and wrist disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for either disability. As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Service connection for bilateral sensorineural hearing loss is granted.   

A 40 percent disability rating for comminuted fracture and dislocation of the left talus and medial alveolus, with arthrofibrosis, avascular necrosis, osteophytes, and tenderness and superficial nerve palsy of the left ankle, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 10 percent for status post fracture of the left scaphoid with traumatic arthritis is denied. 

REMAND

In an October 2009 medical opinion, a VA physician noted that the Veteran stated that his Meniere's disease was active and that the symptoms the Veteran reported were typical for Meniere's disease or syndrome.  The examiner indicated that it was impossible to specifically associate a cause with Meniere's disease as it was idiopathic.  The Veteran could have Meniere's syndrome, however, if medical personnel could find a cause.  That is, if the symptoms began after some disease or injury.  The physician noted that he could not find such information in the service record and also noted that the Veteran indicated that he did not report the symptoms to anyone during service.  Consequently, the physician found that it would be speculation on his part to form an opinion regarding whether the Veteran had Meniere's disease resulting from service.  The examiner indicated that a new "CHAMP" test, which could be obtained through audiology, could give more insight into whether the Veteran had Meniere's disease/syndrome but this would not resolve the problem of association of service duty to onset of the problem. 

Although the service treatment records do not show any specific trauma, the Veteran reported during the December 2006 VA audiological evaluation that he felt that barotraumas from the air pressure chamber during service had caused his Meniere's disease.  The Board noted that the Veteran is competent to report on experiencing such trauma.  Accordingly, as the October 2009 VA physician did not consider this reported trauma as a potential cause for the Meniere's syndrome, a remand is necessary so that the physician can provide an addendum to his October 2009 medical opinion.  Prior to requesting the addendum, the RO/AMC should give the Veteran an opportunity to provide a statement that includes any additional detail concerning the barotraumas he experienced along with any additional detail concerning the symptoms he experienced following the barotraumas.  The RO/AMC should also obtain all available VA medical records of treatment or evaluation for Meniere's Syndrome from September 2007 to the present.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all available VA medical records of treatment or evaluation for Meniere's Syndrome from September 2007 to the present.  

2.  The RO/AMC shall give the Veteran an opportunity to provide a statement that includes any additional detail concerning the barotraumas he experienced along with any additional detail concerning the symptoms he experienced following the barotraumas.   

3.  The RO/AMC shall request that the October 2009 VA physician provide an addendum to his earlier opinion addressing the potential etiology of the Veteran's Meniere's syndrome.  The physician should specifically consider the Veteran's report of experiencing barotraumas from the air pressure chamber during service.  The physician should then provide an opinion as to whether it is at least as likely as not that the barotraumas caused the Veteran's current Meniere's disease/syndrome.  If the physician determines that further testing (i.e., a new "CHAMP" test) is necessary prior to rendering the opinion, such testing should be performed.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If an opinion cannot be provided without resort to speculation, the physician must specifically explain why speculation is necessary.  The physician shall also comment on whether the need to speculate is predicated on the limits of current medical knowledge and whether there are any undeterminable facts present, which give rise to the need to speculate. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with due process considerations.  No inference shall be drawn as to the final disposition of this claim.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


